734 N.W.2d 600 (2007)
Kevin SMITH, Plaintiff-Appellee,
v.
Louie KHOURI, D.D.S., Louie Khouri, D.D.S., P.C., and Advanced Dental Care Clinic, L.L.C., Defendants-Appellants.
Docket No. 132823. COA No. 262139.
Supreme Court of Michigan.
July 20, 2007.
On order of the Court, the application for leave to appeal the November 16, 2006 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue of whether, under the factors set forth in Wood v. DAIIE, 413 Mich. 573, 321 N.W.2d 653 (1982), MRPC 1.5, and other relevant case law, the trial court abused its discretion in awarding $65,556 in attorney fees on the basis of $450 and $275 hourly rates. Special attention should be given to: (1) whether the trial court evaluated all factors relevant to the determination of a reasonable fee; (2) whether the trial court applied such factors to all the attorneys involved; (3) whether in particular the trial court properly applied factors pertaining to the fees customarily charged in the locality for similar legal services, the novelty and difficulty of the questions involved, and the skill requisite to perform the legal services; (4) whether it is relevant to consider the proportionality between the amount of attorney fees and the award of damages; and (5) whether, if the plaintiff retained his attorneys pursuant to a contingent fee agreement, this fact should affect the calculation of reasonable attorney fees on the basis of hourly rates.
*601 The State Bar of Michigan, Michigan Trial Lawyers Association, Michigan Defense Trial Counsel, Inc., Michigan Manufacturers Association, and Michigan Chamber of Commerce are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.